 1                                                       HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7
                                          AT TACOMA
 8
        QWEST CORPORATION, dba                             CASE NO. 3:18-cv-05396-RBL
 9      CENTURYLINK QC, a Colorado
        corporation,                                       ORDER
10
                                Plaintiff,
11               v.

12      GONZALEZ BORING & TUNNELING
        CO., INC., an Oregon Corporation; and
13      SCARSELLA BROS., INC., a
        Washington Corporation,
14
                                Defendant.
15

16
            THIS MATTER is before the Court on Third-Party Defendant Utiliquest, LLC’s Motion
17
     to Dismiss for Failure to State a Claim. Dkt. #38. Plaintiff CenturyLink QC sued Gonzalez
18
     Boring & Tunneling Co., Inc. for damaging its underground telephone conduits and fiber-optic
19
     cables during an excavation project that was carried out May 19, 2015. As part of its Answer to
20
     CenturyLink’s Complaint, Gonzalez filed a Third-Party Complaint against UtiliQuest, alleging
21
     that Gonzalez “provided boring and/or related activities in reliance on location and related
22
     markings for utilities, pipelines, substructures” and other obstructions by Scarsella’s agents. Dkt.
23

24


     ORDER - 1
 1   #13, at 8. It then goes on to allege that “to the extent that” UtiliQuest provided such locations and

 2   markings Gonzalez relied on them and requests contribution under RCW 4.22.040.” Id.

 3           UtiliQuest argues that the contribution claim in the Third-Party Complaint must be

 4   dismissed because it fails to plausibly allege that UtiliQuest actually provided any locating or

 5   marking services for the project. UtiliQuest provides several declarations to the effect that in fact

 6   Locating, Inc., provided locating and marking services and not UtiliQuest. UtiliQuest also argues

 7   that any claim against it is legally deficient because, under RCW 19.122.030, a locate request

 8   remains valid for only 45 days after the initial request. After that, an excavator is required to

 9   provide additional notice to the locator service. UtiliQuest asserts that, because the utilities were

10   located and marked on March 9 but excavation did not commence until May 19, the 45 day limit

11   had expired and Gonzalez could not have relied on UtiliQuest’s locates or marks.

12           Gonzalez “does not dispute that Locating, Inc., marked CenturyLink’s facilities” and asks

13   for leave to amend its Third-Party Complaint to substitute Locating, Inc., for UtiliQuest as the

14   proper third-party defendant. Dkt. #36, at 5. However, Gonzalez also contends that its Third-

15   Party Complaint gives “more than adequate notice” to comply with Rule 8(a). In addition,

16   Gonzalez argues that its compliance with RCW 19.122.030 is not dispositive of whether either

17   UtiliQuest or Locating, Inc., are liable for contribution under RCW 4.22.040.

18           Dismissal under Fed. R. Civ. P. 12(b)(6) may be based on either the lack of a cognizable

19   legal theory or the absence of sufficient facts alleged under a cognizable legal theory. Balistreri

20   v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). A plaintiff’s complaint must allege

21   facts to state a claim for relief that is plausible on its face. See Ashcroft v. Iqbal, 556 U.S. 662,

22   678 (2009). A claim has “facial plausibility” when the party seeking relief “pleads factual

23   content that allows the court to draw the reasonable inference that the defendant is liable for the

24


     ORDER - 2
 1   misconduct alleged.” Id. Although the court must accept as true the Complaint’s well-pled facts,

 2   conclusory allegations of law and unwarranted inferences will not defeat an otherwise proper

 3   12(b)(6) motion to dismiss. Vazquez v. Los Angeles Cty., 487 F.3d 1246, 1249 (9th Cir. 2007);

 4   Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001). “[A] plaintiff’s obligation

 5   to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions,

 6   and a formulaic recitation of the elements of a cause of action will not do. Factual allegations

 7   must be enough to raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly,

 8   550 U.S. 544, 555 (2007) (citations and footnotes omitted). This requires a plaintiff to plead

 9   “more than an unadorned, the-defendant-unlawfully-harmed-me-accusation.” Iqbal, 556 U.S. at

10   678 (citing id.).

11           On a 12(b)(6) motion, “a district court should grant leave to amend even if no request to

12   amend the pleading was made, unless it determines that the pleading could not possibly be cured

13   by the allegation of other facts.” Cook, Perkiss & Liehe v. N. Cal. Collection Serv., 911 F.2d 242,

14   247 (9th Cir. 1990). However, where the facts are not in dispute, and the sole issue is whether

15   there is liability as a matter of substantive law, the court may deny leave to amend. Albrecht v.

16   Lund, 845 F.2d 193, 195–96 (9th Cir. 1988).

17           Here, Gonzalez concedes that it named the wrong third-party defendant and would like to

18   supplement Locating, Inc., for UtiliQuest. Such an amendment is permissible under Rule

19   15(a)(2). However, UtiliQuest is correct that, aside from naming the wrong defendant,

20   Gonzalez’s Third-Party Complaint also does not meet the plausibility standard in other respects.

21   Namely, Gonzalez’s indeterminate phrasing that UtiliQuest is liable “to the extent that” it

22   provided locating and marking services is overly speculative. See Twombly, 550 U.S. at 555. The

23   allegations in a complaint need not include every possible detail, but they do need to assert with

24


     ORDER - 3
 1   certainty that the defendant did in fact do something that could result in liability. Gonzalez

 2   should also address this shortcoming in its amended complaint.

 3          UtiliQuest’s argument that amendment would be futile because Gonzalez did not comply

 4   with the timing requirements of RCW 19.122.030 is unpersuasive. As Gonzalez points out, it

 5   was sued for negligence, not violation of RCW 19.122.030. Dkt. #1, at 3-4. Consequently,

 6   whether or not Gonzalez complied with RCW 19.122.030 may be relevant to an argument

 7   concerning breach but is not the only method of proving it. See RCW 5.40.050 (breach of a duty

 8   imposed by statute, ordinance, or administrative rule shall be considered evidence of negligence

 9   and not negligence per se); Damasco v. United States, No. C17-641 RSM, 2018 WL 4237752, at

10   *6 (W.D. Wash. Sept. 6, 2018). If Locating, Inc., negligently provided locates or marks that

11   Gonzalez then relied on, Locating, Inc., could still be liable for contribution under

12   RCW 4.22.040 even if Gonzalez also negligently waited too long after the locates and marks

13   were initially placed. UtiliQuest’s insistence that RCW 5.40.050 must impose a separate duty on

14   Locating, Inc., for it to be liable is somewhat baffling. Whether or not Locating, Inc., owed a

15   duty under the law of negligence is a separate question that is unrelated to RCW 19.122.030 and

16   RCW 5.40.050, and if Locating, Inc., affirmatively provided locating and marking services for

17   the project, UtiliQuest has provided no reason why it could not owe a duty.

18   //

19   //

20   //

21   //

22   //

23

24


     ORDER - 4
 1         For these reasons, UtiliQuest’s Motion to Dismiss without Leave to Amend [Dkt. #33] is

 2   DENIED. Gonzalez shall file an amended complaint within 21 days of this ORDER.

 3         IT IS SO ORDERED.

 4         Dated this 7th day of March, 2019.

 5

 6                                                    A
                                                      Ronald B. Leighton
 7                                                    United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 5
